Citation Nr: 0413496	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-31 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
esophageal disability.

2.  Entitlement to service connection for an esophageal 
disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from September 1948 to 
February 1950 and from September 1950 to April 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Fargo, 
North Dakota Regional Office (RO) that held that new and 
material evidence had not been received to reopen a claim for 
service connection for an esophageal disability.

The reopened claim of entitlement to service connection for 
an esophageal disability is the subject of a Remand below.


FINDINGS OF FACT

1.  By a letter of notice dated in October 1951, the Regional 
Office (RO) informed the veteran of its decision to deny his 
claim for service connection for cardiospasm, an esophageal 
disability, and of his right to appeal, but a timely appeal 
was not filed.

2.  Evidence added to the record since October 1951, is new, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim, and raises a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for an esophageal disability.


CONCLUSION OF LAW

1.  The evidence received since the October 1951 rating 
decision is new and material to reopen the veteran's claim 
for service connection for an esophageal disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  

With respect to notice, a March 2002 VA letter to the veteran 
informed him of the evidence necessary to substantiate his 
claim, as well as his and VA's development responsibilities.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board observes 
that recent legislation authorizes the VA to make a decision 
prior to the expiration of the one-year VCAA notice period.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  Further, by letter dated in February 2004, the 
veteran was advised to send any evidence relevant to his 
appeal to the Board.

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim to 
reopen his claim for service connection.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim to reopen his claim for service connection.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  The Board notes that private 
medical records from April 1950 to May 1950 have not been 
obtained by the RO.  However, in light of the favorable 
determination contained herein, further development with 
regard to VA's duty to assist would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Factual Background

The Old Evidence

In an undated report of medical examination, conducted in 
conjunction with the veteran's enlistment, the examiner did 
not report any abnormalities of the veteran's throat.

In a report of physical examination, dated in September 1948, 
the examiner noted that the veteran's tonsils were enlarged.  
No other abnormalities of the throat were noted.

In a February 1950 report of medical examination, conducted 
in conjunction with the veteran's separation examination, the 
examiner did not report any abnormalities of the veteran's 
throat.

A service medical record dated in October 1950 revealed that 
the veteran was seen for chest pain when eating.  He was 
prescribed soda bicarbonate.

In a service medical record dated in November 1950, the 
veteran complained that that food stopped in his esophagus, 
and that he would have to stop eating because of the pain, 
which would be relieved in 10-15 minutes.  He also indicated 
he awoke with pain.  The examiner noted that gastrointestinal 
x-ray examination revealed the presence of early cardiospasm.

In a service medical record dated in December 1950, the 
examiner noted that a repeat espohogram showed a spasm and 
dilatations.

The service medical records reveal that in an esphogram 
report dated in February 1951, the examiner noted that the 
veteran had a history of cardiospasm and that his previous x-
rays were positive.  The examiner reported that there was 
marked achalasia or cardiospasm with marked retention of 
barium in the esophagus and marked dilatation of the 
esophagus to about four times its normal size.  The examiner 
also indicated that there was some retrograde movement of the 
barium in the esophagus and that small quantities of the 
barium slowly escaped into the stomach.

The veteran was seen in March 1951 when he complained of 
difficulty in swallowing.  The veteran reported that he had 
been in good health, when suddenly, ten months prior, he 
developed dysphasia and everything that he ate or drank 
seemed to stick in his throat or that he would regurgitate 
what he had just ingested.  The veteran also indicated that 
in May 1950 he was seen by a civilian physician who took x-
rays, which revealed "possible early cardiospasm."  He also 
noted that the medication the physician gave to him provided 
only slight relief and the condition persisted after he was 
inducted into the Army.  The examiner noted that a 
fluoroscopy taken in OPD in November 1950 revealed that the 
veteran had cardiospasm and that the medication given to him 
provided some temporary relief.    The examiner also 
indicated that the veteran had lost 13 pounds in the four and 
a half months that he had been in the service.

In an undated service medical, a physician reported that the 
veteran was recommended for discharge because of the 
increased chronicity and persistence of complaints despite 
the usual forms of therapy and an apparent increase in x-ray 
findings while under observation and treatment.  The 
physician also noted that the cardiospasm existed prior to 
active duty and was not aggravated by the veteran's current 
tour of duty.

In a Medical Board Proceeding dated in March 1951, the Board 
recommended that the veteran be discharged from the service 
on the basis that the veteran had achalasia and a chronic 
spasm of the esophagus with difficulty in swallowing.  The 
Board noted that the veteran's disability existed prior to 
entry on active service and was not aggravated by military 
service.  

In a report of medical history dated in April 1951, the 
veteran reported a history of pain or pressure in the chest 
and stomach, liver or intestinal trouble.  He also reported 
that he had had surgery on his esophagus when he was 22 years 
old.  In the corresponding report of medical examination 
dated in April 1951, the veteran was diagnosed with 
achalasia.

In a hospital treatment record dated in June 1951, the 
veteran was diagnosed with a partial obstruction of the 
esophagus at the cardia.

In a report of hospitalization from June to July 1951, the 
veteran was diagnosed with functional, chronic, moderate 
cardiospasm.

In a private medical record dated in July 1951, a physician 
stated that he had first seen the veteran in April 1950 when 
he complained of difficulty in swallowing with a sensation of 
about ten seconds delay in passage of food into the stomach.  
The physician reported that he referred the veteran to a 
radiologist for a barium espohogram, which was performed in 
May 1950.  The x-rays revealed that there was no organic 
abnormality of the esophagus and that there was a very active 
and slight delay in emptying at the level of the diaphragm 
and that it seemed probable that it was a very early 
cardioplasm in which achalasia had not yet taken place.  The 
radiologist's impression of the veteran's condition was 
possible early cardiospasm.

In a service medical record received in October 1951, an 
examiner reported that the veteran's throat was essentially 
negative and that his impression of the veteran's condition 
was a cardiospasm.

The October 1951 Rating Decision

By rating action dated in October 1951, the RO denied the 
veteran's claim for service connection for cardiospasm on the 
grounds that the veteran's condition existed prior to service 
and that the veteran had not proven that it had been 
aggravated by service.

The Additional Evidence

A VA hospital treatment record dated in February 1952 reveals 
that the veteran was hospitalized for chronic, moderate 
cardiospasm. 

In a VA hospital treatment record dated in May 1952, the 
veteran was hospitalized for a recheck of his chronic, 
moderate cardiospasm.  

In May 1952, a service medical brief, dated in February 1951, 
reflecting a diagnosis of achalasia, was received.

In March 1958, the veteran underwent an esophagram at a 
private treatment facility.  The examiner reported that the 
distal half of the esophagus was quite distensible, but there 
was no obstruction to the passage of the barium and that it 
passed into the stomach through a passageway of normal width.  
The examiner further noted that although there was perhaps a 
slight delay, there was no cardiospasm.  The examiner 
commented that the findings were those of a residual 
distensibility of the lower half of the esophagus due to the 
previous cardiospasm but the function was quite satisfactory 
and that there was little, if any, delay in the passage of 
the barium.

In February 1966, the veteran underwent an upper 
gastrointestinal x-ray at a private treatment facility.  The 
examiner noted that the veteran's proximal esophagus appeared 
normal and that there was little irregularity of the distal 
esophagus.  The examiner also indicated that there was no 
abnormal retention, no delay in esophageal emptying, no 
evident hiatus hernia, and that the duodenum filled normally.  
It was also noted that there was considerable tenderness in 
the epigastrium, but no ulcer crater was demonstrated.

In a private medical record dated in May 1984, the examiner 
noted that the veteran had slight difficulty swallowing, but 
nothing remarkable and that if he chewed well he had no 
problems.

In a private medical record dated in August 1986, the veteran 
complained of and was diagnosed with epigastric pain. 

In August 1986, the veteran underwent an upper 
gastrointestinal x-ray at a private treatment facility.  The 
examiner reported that there was some discoordination of the 
persistalsis one fourth or so of the esophagus with moderate 
fusiform dilatation of a segment of the esophagus just 
superior to this point.  The examiner also indicated that 
there was evidence of mild gastritis, no active ulceration, 
no obstruction, and that the proximal jejunum was normal.

In a private medical record dated later in August 1986, the 
examiner reported that an upper gastrointestinal x-ray showed 
that the lower end of the esophagus probably was not 
functioning very well and that there was evidence of 
gastritis.  The examiner diagnosed the veteran with 
esophageal spasm dysfunction and gastritis.

In April 1991, the veteran underwent an upper 
gastrointestinal x-ray at a private treatment facility.  The 
examiner reported that the swallowing mechanism was normal 
without aspiration or regurgitation.  The examiner also 
indicated that there was some spasm at times in the lower 
esophagus causing quite a bit of narrowing in the lumen, but 
at other times the lumen distended adequately in that area.  
Additionally, the examiner noted that there was no reflux or 
hiatal hernia, there was moderate gastritis without 
ulceration or obstruction, and that the duodenum and proximal 
jejunum were normal.

In a private medical record dated in May 1991, the veteran 
continued to complain of midepigastric discomfort that was 
described as a gnawing type of sensation, which was there 
almost persistently.  The examiner noted that the veteran did 
have some mild gastritis.

In an undated private medical record, the examiner reported 
that the veteran had undergone upper gastrointestinal 
examinations on three occasions in the last five years, all 
of which showed some mild distortion of the lower twelve 
inches of the esophagus with some spasm.  The examiner noted 
that the lumen did distend at times, but that there were no 
signs of obstruction.

In May 1994, the veteran underwent x-rays of the upper 
gastrointestinal system and an espohogram at a private 
treatment facility.  The examiner noted that there was a 
relative narrowing of the lower esophagus over a distance of 
about 10 centimeters and that there was a mild delay in the 
flow of barium with resultant dilatation of the mid esophagus 
when the veteran took a large swallow.

In October 1995, the veteran's condition was assessed as 
chronic epigastric abdominal discomfort, currently doing 
better, and status post partial esophagectomy secondary to 
esophageal spasm.

In a March 1997 private medical record, the examiner reported 
that the veteran had a longstanding history of 
gastrointestinal problems, had undergone a partial 
esophagectomy due to chronic esophageal spasm, had undergone 
a partial pancreatectomy for alcoholic pancreatitis, and had 
experienced longstanding problems with reflux esophagitis.

In March 1997, the veteran underwent an upper 
gastrointestinal system x-ray and an esophogram at a private 
treatment facility.  The examiner reported that there was a 
stricture of the lower esophagus extending over a length of 
approximately five centimeters and a minimum lumen diameter 
of five to seven millimeters, which causes a very low grade 
obstruction to the flow of barium with mild resultant 
dilatation of the upper esophagus.  The examiner's diagnosis 
included an area of narrowing caused by reflux and chronic 
esophatitis, and a small hiatal hernia. 

In March 1997, a private physician's assessment of the 
veteran's condition was history of chronic midepigastric 
abdominal pain and status post partial esophagectomy 
secondary to esophageal spasm.

A private medical record dated in September 1997 reveals that 
the veteran complained of pain in his upper abdominal area.  
The veteran also reported feeling nauseous and crampy.  The 
examiner noted that pressure did not seem to produce pain and 
that most likely the pain was coming from the abdominal wall.  
The examiner also indicated that the symptoms seemed to abate 
if the veteran ate and then would worsen about a half an hour 
to an hour later, which sounded, to him, very suspicious for 
a gastrointestinal problem.
 
In a private medical record dated in May 1998, the veteran 
reported that his stomach problems had improved quite 
markedly since he started sitting up or raising the head of 
his bed a great deal at night.  The examiner indicated that 
the veteran denied difficulty with swallowing and 
particularly denied any esophageal obstruction.  The 
veteran's condition was assessed as status post esophagectomy 
secondary to spasm.  

In a private medical record dated in January 1999, the 
veteran complained of problems in the mid episgastric area 
and bloating.  The examiner noted that an examination 
revealed that the veteran was quite tender in the mid 
epigastric space and that he felt that the veteran had 
reflared his chronic medical problems.
In a private medical record dated in January 2000, the 
veteran complained of mid epigastric pain following an 
episode of influenza.  The veteran indicated that he had not 
had any vomiting but had felt nauseous.  The examiner 
reported that an examination revealed that the veteran's 
abdomen was soft with tenderness in the mid epigastric area.  
The examiner assessed the veteran's condition as a probable 
recurrence of his gastrointestinal reflux disease.

In a private medical record dated in April 2001, the examiner 
reported that the veteran had a long history of 
gastrointestinal reflux disease symptoms for which he used a 
hospital bed at home and kept the head end of the bed 
elevated to 45 to 60 degrees when he slept.

In a private medical record dated in October 2001, the 
veteran complained of occasional epigastric pain.  The 
examiner reported that the veteran had a history of 
gastrointestinal reflux disease and had undergone surgery on 
his upper gastrointestinal tract.  The veteran indicated that 
he had recently undergone an upper gastrointestinal endoscopy 
and was informed that there was no significant pathology 
noted on the study.

In a VA outpatient treatment record dated in October 2001, 
the veteran complained of occasional epigastric and abdominal 
discomfort, mainly when he did not take his medications.  He 
denied any nausea, vomiting, pyrosis, dysphagia, or 
odonyophagia.  The examiner's impression of the veteran's 
condition was chronic gastritis status post Helicobacter 
pylori eradication, status post pyloroplasty, small gastric 
varices, and postal hypertensive gastropathy.

In a VA outpatient treatment record dated in July 2002, an 
examiner noted that the veteran had a history of quite severe 
gastroesophageal reflux disease and had undergone an 
esophagogastroduodenoscopy.  After an examination, the 
examiner assessed the veteran as having esophageal reflux 
disease, which was currently stable on sucralfate and 
cimetidine.

In a private medical record dated in March 2004, a treating 
physician indicated that the veteran's main disability was 
his gastrointestinal problems.  After review of the veteran's 
claim file, the physician opined that, "I feel that there is 
evidence from the patient's history at least, that this 
condition was incurred on active military service prior to 
his initial discharge in 1950, and worsened prior to his 
second discharge in 1951."  The physician also commented 
that although the majority of the information provided by the 
VA "does not document prior to problems...the patient did have 
a diagnosis of achalasia cardiospasm noted by a civilian 
medical consultant on 2/24/51."  The physican also indicated 
that the veteran told him that he did not have this problem 
prior to his military service and that although he had some 
of the symptoms prior to his discharge from the military the 
first time, he did not bring them up as he wished to be 
discharged as soon as possible.  The physician further noted 
that a review of the veteran's chart revealed that there were 
notes dating from October through December 1950 which 
indicated cardiospasm and several attempts to treat it, as 
well as information from April 1950 indicating that the 
veteran was having difficulty swallowing.

Analysis

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108.  
The veteran's claim to reopen was received in January 2002.  

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)(2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that evidence submitted subsequent to the 
October 1951 determination, is as it was not of record at the 
time of the prior final RO denial in October 1951.  Further, 
in a March 2004 record, a private physician opined that the 
veteran's current esophageal disability was incurred in 
and/or aggravated by his military service.  This opinion 
relates to the unestablished fact of whether or not the 
veteran has a current esophageal disability that is 
etiologically related to service.  Moreover, the additional 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
that his current esophageal disability is related to the 
cardiospasm disability that he had while in service.  
Accordingly, the Board concludes that the evidence received 
subsequent to the October 1951 denial, is new and material 
and the claim for service connection for an esophageal 
disability is reopened.




ORDER

As new and material evidence has been received to reopen a 
claim of entitlement to service connection for an esophageal 
disability, the appeal, to this extent, is granted.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
March 2004, without waiver of RO consideration of the 
additional evidence.  The RO has not adjudicated the issue on 
appeal with consideration of this additional evidence.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In a report of record dated in March 2004, a private examiner 
opined that the veteran had current esophageal disability 
related to service.  The examiner did not indicate that he 
had reviewed the veteran's medical history as contained in 
the claims folder, to include service medical records, in 
providing such an opinion.  An opinion based on review of the 
veteran's medical history of record, to include the March 
2004 private examiner's opinion, would be useful in 
adjudicating the reopened claim. 

Further, the Board notes that in a report of medical history, 
completed in April 1951, the veteran indicated he had had, or 
had been advised to have, surgery on his esophagus at the age 
of 22.  Based on his date of birth of record, this would have 
occurred in 1950.  Reports of such surgery, if any, are not 
of record.



In view of the foregoing, the case is hereby remanded for 
action as follows:

1.  The RO must contact the veteran and 
request that he clarify whether he had 
surgery on his esophagus at age 22, and 
if so, that he either provide a copy of 
all reports of surgery on his esophagus 
at the age of 22, or thereabout, in his 
possession, or identify the date and 
provider of the surgery.  The RO should 
obtain all such identified records.  If 
indicated, the RO should take appropriate 
steps to obtain any outstanding service 
records in this regard.

2.  The RO should schedule the veteran 
for a VA examination with an appropriate 
specialist to obtain an opinion as to 
whether it is at least as likely as not 
that the veteran has a current disability 
of the esophagus etiologically related to 
the esophageal complaints and medical 
findings in service.  The claims folder 
must be made available for review in 
conjunction with the examination.

3.  The RO must consider all additional 
evidence of record received since 
issuance of the statement of the case in 
October 2003, and readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



